        Case 1:20-cv-01040-JLT Document 11 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    DANIELLE ALLEN,                                   1:20-cv-01040-DAD-JLT
11                       Plaintiff,                     NEW CASE NUMBER:
12           v.                                         1:20-cv-01040-JLT
13    COUNTY OF INYO, et al..,                          ORDER REASSIGNING CASE
14                       Defendant.
15

16          All parties in the above-captioned case have consented to magistrate judge jurisdiction

17   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

18   §636(c)(1). (Doc. Nos. 9, 10) Accordingly, this court reassigns this action to the docket of United

19   States Magistrate Judge Jennifer L. Thurston for all further proceedings, including trial and entry

20   of judgment, pursuant to 28 U.S.C. § 636(c)(1).

21          To prevent a delay in documents being received by the correct judicial officer, the new

22   case number listed below should be used on all future documents filed in this action.

23                                           1:20-cv-01040-JLT

24   IT IS SO ORDERED.
25
        Dated:     September 4, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        1
